Case: 11-60632     Document: 00511914877         Page: 1     Date Filed: 07/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 10, 2012
                                     No. 11-60632
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

VERONICA MUNOS-BANEGA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A077 620 129


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Veronica Munos-Banega petitions for review of the Board of Immigration
Appeals’ (BIA) decision denying her motion to reopen removal proceedings. That
motion was filed approximately ten years after notices to appear were sent to
Munos.
        Munos contends: she did not receive the requisite statutory notice of the
date and time of her removal proceedings; and, improper service violated her
due-process rights. The denial of a motion to reopen is reviewed for abuse of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60632    Document: 00511914877      Page: 2   Date Filed: 07/10/2012

                                  No. 11-60632

discretion. Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
Conclusions of law are reviewed de novo; factual findings, for substantial
evidence. Id.
      Munos’ contentions–that the notice to appear was defective because it did
not include the specific date and time of her removal hearing and that she did
not receive oral notice of the consequences of failing to appear–are unavailing.
See id. at 358-59 (finding notice effective when defendant fails to keep court
apprised of current address and concluding notice need not include specific time
and date to satisfy statute). When sent by regular mail, as in this instance,
there is a presumption of delivery and receipt of the notice of hearing, but it is
weaker than when sent by certified mail. Matter of M–R–A, 24 I. & N. Dec. 665,
673 (BIA 2008). Substantial evidence supports the immigration judge’s (IJ)
finding that Munos failed to overcome this weaker presumption. See id. at 673-
74. Substantial evidence also supports the determination that Munos had
constructive notice of the mailing and, thus, the IJ did not err in entering the in
absentia order of removal.      Accordingly, Munos’ not having rebutted the
presumption that she received effective notice of the hearing, her due-process
rights were not violated. See United States v. Estrada-Trochez, 66 F.3d 733,
735-36 (5th Cir. 1995). In the light of these conclusions, there was no abuse of
discretion.
      DENIED.




                                        2